*622To the Honorable Senate of the Commonwealth of Massachusetts:
We, the Justices of the Supreme Judicial Court, have received the order requiring our opinion upon the question, a copy of which is hereto annexed, and we respectfully answer as follows :
The right “ of acquiring, possessing, and protecting property ” and the right to the enjoyment of “ life, liberty, and property ” are secured to every citizen by the Constitution of Massachusetts as well as by the Constitution of the United States. These rights include the right to use one’s powers and faculties in any reasonable way for the promotion of his interests and the right to make contracts with others. These rights can be regulated by the Legislature, in the exercise of the police power, only in the interest of the public health, the public safety or the public morals, and, in a certain restricted sense, of the public welfare. The general principles touching this subject have been considered repeatedly by the Justices of this Court and by the Supreme Court of the United States. See Commonwealth v. Pear, 183 Mass. 242; Commonwealth v. Strauss, 191 Mass. 545; Welch v. Swasey, 193 Mass. 364, 373; Opinions of the Justices, 193 Mass. 605, 609, 612 ; Wyeth v. Cambridge Board of Health, 200 Mass. 474, 478; Mutual Loan Co. v. Martell, 200 Mass. 482, 484; Dewey v. Richardson, 206 Mass. 430, 432.
It was decided by the Supreme Court of the United States in Lochner v. New York, 198 U. S. 45, that a State cannot limit a citizen in the exercise of his right to make contracts and to use his powers by the enactment of a statute forbidding his employment for more than eight hours in a day. This judgment of 'our highest Federal Court is the law of the land, binding upon the courts and citizens of this Commonwealth. It rests upon the ground that there is nothing in ordinary labor, by men of full age for more than eight hours a day, that calls for prohibition in the interest of the public health, the public safety, the public morals, or the public welfare. It is obvious that many of the most successful men could not have attained the prosperity which they have enjoyed if prohibited from working for themselves or contracting to work for others more than a small part of the hours of each day. .
The question before us relates only to employment upon pub-^ lie works by the Commonwealth, the counties, and such cities *623and towns as have accepted the provisions of two earlier acts. These are divisions of government, established in the public interest. The Legislature is supreme in the control of these instrumentalities of government, subject only to the provisions of the Constitution. It may direct, by proper enactment, the method in which any one of these divisions of government shall conduct its public business. It may enlarge or limit the kinds of contracts that either of these divisions may make. It may compel the conduct of the public business in a way that does not promote the prosperity of individuals. Even though it may be considered an interference with individual rights and a detriment to the best interests of the community, which depend largely upon the success of individuals, it may determine that in the construction of their public works the several divisions of government shall make no contracts except of particular kinds. It may determine that in such construction no work shall be done except by persons who are willing to submit to contractual limitations which it could not impose upon men generally in their dealings with one another in their private affairs. A person desiring to perform or furnish labor upon a public work must submit to such terms as the proprietor may impose as a condition of his employment. The Legislature representing and controlling these several divisions of government stands in the place of a proprietor. Because the business to be done is that of one of these divisions of government, persons can engage in doing it only in accordance with the requirements of the controlling authority.
We answer this branch of the question in the affirmative, not because we think that such regulations in regard to the hours of labor for men in common employment would be wise or constitutional, but because it is in the power of the proprietor of a business to prescribe the methods in accordance with which it shall be conducted. This conclusion is supported by Atkin v. Kansas, 191 U. S. 207.
As to the provision in the fifth section of the proposed act, that working more than eight hours in any one day shall be prima facie evidence of the violation of the statute, there is difficulty. There are many statutes in which the Legislature has enacted that the existence of a fact which ordinarily creates a *624strong probability of the commission of an offense shall be prima facie evidence of guilt, and such statutes have been held constitutional. Commonwealth v. Williams, 6 Gray, 1. Commonwealth v. Pillsbury, 12 Gray, 127. Commonwealth v. Rowe, 14 Gray, 47. Commonwealth v. Barber, 143 Mass. 560, 562. The provision of this section of the proposed act differs from those referred to in these decisions and is not within the principles on which the cited cases rest. Under this act “ in cases where a Saturday half holiday is given,” employees may work more than eight hours on other days of the week. Such cases will be common, and, in' all of them, work for a longer time than eight hours on any other day will not indicate a probability of violation of the law. To provide that such a fact shall constitute prima facie evidence that warrants a finding of guilty beyond a reasonable doubt, would be contrary to fundamental principles of criminal law. See opinions in Commonwealth v. Williams, 6 Gray, 1.
We are of opinion that the Legislature has no constitutional authority to punish any citizen merely upon evidence of the existence of a fact, which, in ordinary cases, has no tendency to establish guilt.
For this reason we answer the question in the negative.
Marcus P. Knowlton.
James M. Morton.
John W. Hammond.
William Caleb Loring.
Henry K. Braley.
Henry N. Sheldon.
Arthur Prentice Rugg.